          Case 1:20-cv-10753-LTS Document 62 Filed 05/12/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                      )
JERMAINE GONSALVES, and DEDRICK                      )
LINDSEY on behalf of themselves and all others       )
similarly situated,                                  )
                                                     )
                        Petitioners,                 )
                                                     )
               v.                                    )      Civil Action No. 20-10753-LTS
                                                     )
ANTONE MONIZ,                                        )
                                                     )
                        Respondent.                  )

                              RESPONDENT’S STATUS REPORT

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this status report to inform the

Court and parties of the below developments.

       There has been one positive employee test since the last status report. The employee is a

communications officer who does not work at PCCF. The Department did not need to send anyone

home because there was no close contact between the employee and any other employees.

       By way of further update, at the date and time of filing, 19 inmates and detainees at PCCF

have been tested. As previously reported, one result of a state pretrial detainee was positive. All

other results of inmates and detainees were negative. Currently, there are no outstanding tests of

inmates or detainees.
        Case 1:20-cv-10753-LTS Document 62 Filed 05/12/20 Page 2 of 2



                                         Respectfully submitted,

                                         ANTONE MONIZ
                                         Superintendent of the Plymouth
                                         County Correctional Facility

                                         By his attorneys,

                                         ANDREW E. LELLING,
                                         United States Attorney

                                   By:   /s/ Jason C. Weida
                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: May 12, 2020                      Jason.Weida@usdoj.gov
